Title: John Binns to Thomas Jefferson, 27 July 1819
From: Binns, John
To: Jefferson, Thomas


          
            Sir,
            Philada July 27–1819.
          
          I have the honor, by this mail, to send for your inspection a proof of a Splendid edition of the Declaration of Independence for which I issued proposals more than three years ago and which I have had under the graver all that time. It is, as you will perceive not yet finished. Over the portrait of Genl Washington is to be engraved the Arms of the United States. The vacant medals are to be filled with the Arms of the States of which the names are engraved on them. The name of the author of the Declaration is not yet completed nor is the certificate engraved of the Secretary of State of the United States as to the correctness of the copy of the Declaration & the accuracy of the Signatures. when these things shall be engraved the plate, according to my plan, will be finished. I respectfully ask of you any suggestion as to any improvement you may deem advisable. It shall receive from me the most respectful consideration and I shall not hesitate, from any regard to expence, to adopt it. I have thought it best to dedicate the plate to the People of the United States. My reasons are many & I doubt not that you will approve of the principles which prompted me thus to dedicate to the people rather than to any individual however connected with the instrument, however gifted or however respectable & respected. The first complete copy of the Declar which shall be printed I shall send as a small, but sincere testimonial of my esteem & veneration for its author.
          
            I have the honor to be Sir,
            With sentiments of Esteem & Respect Your fellow Citizen
            John Binns.
          
        